c o mmi s si on er department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date number info release date uil 48a conex-112381-07 the honorable jeff bingaman united_states senate washington dc dear senator bingaman i am responding to your letter of date requesting a meeting between the irs and representatives of ----------------------------------------------to discuss the sulfur dioxide removal requirement on their application_for certain tax_credits these credits are available under the qualifying_advanced_coal_project program of the energy policy act of epact for an integrated_gasification_combined_cycle igcc project using sub-bituminous coal the tax_credits are found under sec_48a of the internal_revenue_code the code which the congress enacted as part of epact this law required the secretary_of_the_treasury in consultation with the secretary of energy to establish a qualifying_advanced_coal_project program for the deployment of advanced coal-based generation technologies on date the irs published notice_2006_24 which established the qualifying_advanced_coal_project program we developed this notice in consultation with the u s department of energy doe and the treasury department’s office of tax policy approved it i am enclosing a copy of the notice the notice permitted us to consider a project under the qualifying_advanced_coal_project program only if the doe certified the project for feasibility and consistency with energy policy goals see section dollar_figure of notice_2006_24 if the doe certified a project we allocated the tax_credits according to the procedures in sec_4 of the notice for the allocation round doe did not certify any igcc sub-bituminous coal projects and the letter from doe did not provide an explanation because we do not have any information concerning doe's decision not to certify these projects we do not believe it would be beneficial for ------------------- ----------------------------------------------to meet with us on the doe's certification process for the sulfur dioxide so2 removal requirement the law provides an alternative measurement for projects using feedstock that is substantially sub-bituminous coal such projects must achieve either percent so2 removal or an emission level of dollar_figure pounds or less of so2 per million btu determined on a 30-day average the latter measurement is the alternative provided by the act sec_48a of the code amended by section a of the tax relief and health care act of pub l 120_stat_2922 date the act this alternative measurement for the so2 removal requirement applies to applications for certifications under sec_48a submitted after date that is for the allocation rounds in and later we expect to issue guidance soon regarding the allocation round this guidance will provide additional information about the alternative measurement i hope this information is helpful i am also writing to senator domenici if you have any questions please call me or contact ---------------------at ----- ------------- sincerely mark w everson mark w everson enclosure department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c c o mmi s si on er date uil 48a conex-112381-07 the honorable pete domenici united_states senate washington dc dear senator domenici i am responding to your letter of date requesting a meeting between the irs and representatives of ----------------------------------------------to discuss the sulfur dioxide removal requirement on their application_for certain tax_credits these credits are available under the qualifying_advanced_coal_project program of the energy policy act of epact for an integrated_gasification_combined_cycle igcc project using sub-bituminous coal the tax_credits are found under sec_48a of the internal_revenue_code the code which the congress enacted as part of epact this law required the secretary_of_the_treasury in consultation with the secretary of energy to establish a qualifying_advanced_coal_project program for the deployment of advanced coal-based generation technologies on date the irs published notice_2006_24 which established the qualifying_advanced_coal_project program we developed this notice in consultation with the u s department of energy doe and the treasury department’s office of tax policy approved it i am enclosing a copy of the notice the notice permitted us to consider a project under the qualifying_advanced_coal_project program only if the doe certified the project for feasibility and consistency with energy policy goals see section dollar_figure of notice_2006_24 if the doe certified a project we allocated the tax_credits according to the procedures in sec_4 of the notice for the allocation round doe did not certify any igcc sub-bituminous coal projects and the letter from doe did not provide an explanation because we do not have any information concerning doe's decision not to certify these projects we do not believe it would be beneficial for --------------------------------------------- to meet with us on the doe's certification process for the sulfur dioxide so2 removal requirement the law provides an alternative measurement for projects using feedstock that is substantially sub-bituminous coal such projects must achieve either percent so2 removal or an emission level of dollar_figure pounds or less of so2 per million btu determined on a 30-day average the latter measurement is the alternative provided by the act sec_48a of the code amended by section a of the tax relief and health care act of pub l 120_stat_2922 date the act this alternative measurement for the so2 removal requirement applies to applications for certifications under sec_48a submitted after date that is for the allocation rounds in and later we expect to issue guidance soon regarding the allocation round this guidance will provide additional information about the alternative measurement i hope this information is helpful i am also writing to senator bingaman if you have any questions please call me or contact ---------------------at ----- ------------- sincerely mark w everson mark w everson enclosure
